DETAILED ACTION
This Office Action is in response to the filing of a supplemental amendment on 4/09/2021, which was crossed in the mail with a previous Office Action. As per the amendment, no claims have been amended or cancelled, and claims 36-40 have been added. Thus, claims 1, 3-6, 13-15, 17, 24, and 27-40 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “the second cutaneous association module” in line 2. It is unclear what element is being referred to, as there is a “second active cutaneous stimulation module” in claim 1 line 7, and a “second cutaneous association element” in line 9, but no mention of a “second cutaneous association module.” For the purposes of examination, it will 
Claim 39 recites the limitation “the second cutaneous association module” in line 2. It is unclear what element is being referred to, as there is a “second active cutaneous stimulation module” in claim 1 line 7, and a “second cutaneous association element” in line 9, but no mention of a “second cutaneous association module.” For the purposes of examination, it will be understood that the Applicant intended to refer to the “second cutaneous association element.”
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13-14, 17, 24, 27-29, 33-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. (US Pub. 2008/0077192) in view of Tomlinson et al. (US Pat. 8,452,101).
Regarding claim 1, Harry discloses a cutaneous stimulation device (see joint covering structure 800 in Figs. 8a-8b) for mitigating knee pain (this is an intended use limitation, and the device of Harry appears capable of providing the same stimulus as the applicant to help mitigate knee pain, also see [0194] where it is mentioned that the vibrating elements are 
Harry does disclose a sensor and a processor which work together to modulate and control the outputted vibrations of the device (transducer 402 as seen in Fig. 4 which is operatively connected to an input device 408 (analogous to input devices 510 in Fig. 8a), and see [0064] lines 1-17 where the transducer acts as a sensor to sense an input signal which can be the movement of a body segment; see [0064] lines 1-17 and Fig. 4 where transducer 402 then conveys information to signal processor 404; and see [0067] lines 1-4 where the input 
Harry does not have a detailed description of the device mitigating knee pain during ambulation, nor a sensor configured to obtain gait cycle data, nor a processor configured to receive the gait cycle data from the sensor and to intermittently activate the first and second cutaneous stimulation modules in response to the received gait cycle data to activate mechanoreceptors of the somatosensory system in a manner that is sufficient to mitigate knee pain during ambulation.
However, Tomlinson teaches a similar device for delivering vibration to a user’s leg (device of Figs. 1-2), where the device delivers vibration during ambulation (see Col. 3 lines 29-34, Col. 4 lines 50-60, and Col. 5 lines 3-11), has a sensor configured to obtain gait cycle data (Col. 4 lines 50-60; see Fig. 3 where the sensor is within a control unit 34 with the processor 48), and has a processor configured to receive the gait cycle data from the sensor (Col. 4 lines 50-60) and to intermittently activate the cutaneous stimulation module in response to the received gait cycle data (Col. 5 lines 3-11) to activate mechanoreceptors of the somatosensory system (the device activates vibration during ambulation, and that vibration is capable of actuating the somatosensory system by virtue of the vibrations being sensed by the user’s nervous system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and processor of Harry to measure gait cycle data and activate the vibrations in response to the gait cycle data, and for the sensor to be located alongside the processor as taught by Tomlinson as it allows for the 
Regarding claim 3, the modified Harry device has the first and second cutaneous association elements are configured to apply pressure (Harry see Fig. 8b where ridged portions 802 apply pressure as they passively brace against the leg with a compressive force; see [0092] lines 8-21).
Regarding claim 4, the modified Harry device has the first and second cutaneous association elements are elastic bands (Harry; see Fig. 8b where the ridged portions 802 are bands that go around the thigh and shank of the user, and the ridged portions are made of flexible materials such as rubber and are thus elastic as they undergo elastic deformation; see also [0092]).
Regarding claim 5, the modified Harry device has the first and second active cutaneous stimulation modules are shaped objects configured to enhance stimulation (Harry; see Fig. 8a where the input devices 510 are active stimulation modules, as they can be vibrators; see [0088] lines 1-15 where the input devices are “appropriately sized and arranged to localize 
Regarding claim 13, the modified Harry device has the gait cycle data comprises motion data (Tomlinson; see Col. 4 lines 50-60 where the sensed gait data is leg movement, which is motion data).
Regarding claim 14, the modified Harry device has the first and second cutaneous association elements.
The modified Harry device does not have a detailed description of the first and second cutaneous association elements each comprise an adhesive.
However, Harry further teaches an embodiment for a similar stimulation device where the stimulator uses adhesive to connect the stimulator to the patient (see [0108] and Figs. 10A-10B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutaneous association elements of the modified Harry device to include an adhesive as further taught by Harry as it would help secure the stimulator to the stimulation site and stay attached to the patient during therapy (Harry; see [0108]).
Regarding claim 17, the modified Harry device has the motion data comprises acceleration data (Tomlinson; see Col. 3 lines 20-30; see also Col. 5 lines 21-33 where the device gathers acceleration data of the leg as it moves).
Regarding claim 24, the modified Harry device as modified in claim 1 has a cutaneous stimulation device (Harry; see joint covering structure 800 in Figs. 8a-8b) for mitigating knee 
Regarding claim 27, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at 250 Hz).
Regarding claim 28, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).
Regarding claim 29, the modified Harry device has the device is configured to modulate muscle function during gait (Tomlinson; the modified Harry device activates during the measured gait cycle as taught by Tomlinson, and thus the applied vibration occurs during the gait cycle, and the applied vibration modulates muscle function as it vibrates the muscle (see Harry [0089])).
Regarding claim 33, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz 
Regarding claim 34, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).
Regarding claim 35, the modified Harry device has the device is configured to modulate muscle function during gait (Tomlinson; the modified Harry device activates during the measured gait cycle as taught by Tomlinson, and thus the applied vibration occurs during the gait cycle, and the applied vibration modulates muscle function as it vibrates the muscle (see Harry [0089])).
Regarding claim 36, the modified Harry device has a processor and a second cutaneous association module. 
The modified Harry device does not have a detailed description of the processor being attached to the second cutaneous association module. 	However, the embodiment of Harry in Figs. 10A-10B shows a similar cutaneous stimulation device, where a processor (see controller 2200 in Figs. 10A-10B which has a processor 2230 within it (Fig. 16)) is connected to the second cutaneous association module (see Fig. 10B where the controller 2200 is connected to attachment element 2500, which is a cutaneous association module). 

Regarding claim 39, the modified Harry device has everything as claimed, including a sensor is attached to the second cutaneous association module (Tomlinson; see the sensor 44 in Fig. 3 which is located alongside the processor of the modified Harry device, such that the embodiment of Figs. 10A-10B of Harry has the controller 2200 which contains both a processor, and the sensing module of Tomlinson, which is attached to the attachment element 2500).
Claims 6 and 37-38 is rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of Tomlinson as applied to claims 5 and 36 above, respectively, and further in view of Ehrenreich et al (US Pat. 8,740,825).
Regarding claim 6, the modified Harry device has a shaped object (Harry; see Fig. 8a where the input devices 510 are active stimulation modules, as they can be vibrators; see [0088] lines 1-15 where the input devices are “appropriately sized and arranged to localize stimulation to a desired structure” and are thus shaped to enhance the simulation they provide).
The modified Harry device does not explicitly have the shaped object being a three-dimensional printed object. Examiner does note that this limitation is a product by process claim, and the determination of patentability is only on the product itself and not the means by 
However, Ehrenreich teaches a similar device for delivering vibratory stimulation to the somatosensory system of a user (see Col. 10 lines 13-27; see also Col. 17 lines 64-67 to Col. 18 lines 1-19 where the sensation delivered to the somatosensory system of the user is caused by vibration; see also Fig. 5 where driver 220 is the vibratory device (analogous to the active cutaneous stimulation module), and fits within an assembly housing 210), where the housing for the driver assembly can be formed by 3-D printing (see Col. 11 lines 37-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of making the shaped object (Harry; input devices 510 in Fig. 8a) of the modified Harry device to be made by 3-D printing as taught by Ehrenreich, as it would be a simple substitution of one manufacturing technique known in the art for another, to yield the predictable result of producing an identical shaped object. Further, as a product by process claim, the determination of patentability is only on the product itself and not the means by which is was produced.
Regarding claim 37, the modified Harry device has everything as claimed, including a processor connected to the first cutaneous stimulation module (Harry; where the processor communicates with the vibrators). 

However, Ehrenreich teaches a similar device for attaching to a user and delivering pulses of vibration, where the vibratory module is wirelessly connected to a controller and processor through wireless connection to a smart phone (see Col. 26 lines 54-67 to Col. 27 lines 1-17 where the device uses wireless smartphone communication between the controller and the therapy device to activate the vibration). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication between the controller/ processor and the first cutaneous stimulation module of the modified Harry device to be wirelessly connected by a smart phone as taught by Ehrenreich as it would be a simple substitution for a wired connection between electrical components for a wireless connection, with the benefit of using widespread and commercially available smart phones for data communication (Ehrenreich; see Col. 26 lines 54-67 to Col. 27 lines 1-17).
Regarding claim 38, the modified Harry device has everything as claimed, including the processor is wirelessly connected to a smart phone configured to modify the intermittent activation of the first and second cutaneous stimulation modules (Ehrenreich; see Col. 26 lines 54-67 to Col. 27 lines 1-17 where the communication between the processor and the vibration modules of the modified device are communicated via a smart phone, and the intermittent activation as taught by Tomlinson is thus controlled wirelessly in the modified device). 
Claims 15 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of Tomlinson as applied to claim 1 above, and further in view of Hutcheon et al. (US Pub. 2013/0012850).
Regarding claim 15, the modified Harry device has a method of mitigating knee pain of a subject during ambulation, the method comprising: stably associating the first and second cutaneous stimulation modules of the device of Claim 1 with the thigh and leg shank skin locations, respectively, of the subject (Harry; see Figs. 8a-b where the upper and lower groups input devices 510 are stably held by the upper and lower ridged portions 802, which are respectively attached to the thigh and shank of the leg); and intermittently activating the first and second cutaneous stimulation modules to apply vibration to the thigh and leg shank locations during ambulation to activate the mechanoreceptors of the somatosensory system in a manner sufficient to mitigate knee pain (Harry; see [0088] where the vibratory stimulator modules are able to be sporadically turned on and off, with the power and frequency of the stimulation controlled, and further see Tomlinson Col. 2 lines 42-47 where the vibration that is in tune with the gait cycle has a designated frequency and duration such that it occurs intermittently. As the claimed invention and modified Harry device are understood to have the same vibratory stimulus applied to the thigh and leg shank, and thus are equally capable of being used for mitigating knee pain).
If the modified Harry device does not have a detailed description of the device specifically being used for mitigating knee pain, then it is taught by Hutcheon.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Harry device to be specifically used for mitigating knee pain as taught by Hutcheon as it provides the device with the additional therapeutic benefit of helping a person with knee pain by using an identical stimulus at an identical location on a user.
Regarding claim 30, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at 250 Hz).
Regarding claim 31, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).
Regarding claim 32, the modified Harry device has the device is configured to modulate muscle function during gait (Tomlinson; the modified Harry device activates during the measured gait cycle as taught by Tomlinson, and thus the applied vibration occurs during the gait cycle, and the applied vibration modulates muscle function as it vibrates the muscle (see Harry [0089])).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of Tomlinson as applied to claim 39 above, and further in view of Mortimer et al. (US Pat. 8,092,355).
Regarding claim 40, the modified Harry device has everything as claimed, including a sensor. 
The modified Harry device does not have a detailed description of the sensor being an inertial measurement unit. 
However, Mortimer teaches a similar wearable device that delivers vibrations, where an inertial sensor is used (see Col. 7 lines 35-44 where a combination of inertial sensors is used to measure dynamic limb movement). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Harry device to be a combination of inertial sensors as taught by Mortimer, as it would be a simple substitution of one type of sensor for measuring movement of a limb in motion for another sensor, while also giving a more accurate measurement of the center of gravity for the limb in motion (Mortimer; see Col. 7 lines 35-44).
Response to Arguments
Applicant's arguments filed 4/09/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-12 of the arguments that modifying the applied Harry device with the applied Tomlinson reference would change the principle of operation of Harry. More specifically, Applicant argues that Harry discloses sub-threshold stimulation of the 
Applicant argues on pages 12-14 of the arguments that one of ordinary skill in the art would not combine Harry and Tomlinson, as there is no motivation to combine, and Harry 
Thus, the arguments are deemed not persuasive, and the above rejections hold.
Conclusion                                                                                                                                                                                            
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gwin (US Pat. 9,311,789) and Walsh et al. (US Pub. 2015/0173993) are cited to show similar limb vibration devices and/or gait measurement systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785